Title: From Thomas Jefferson to Albert Gallatin, 28 March 1803
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir 
                     
            Monticello Mar. 28. 1803.
          
          Yours of the 21st. came to hand on the 25th. I now return the letters of Thornton & Muhlenberg with entire approbation of your answers. I am in all cases for liberal conduct towards other nations, believing that the practice of the same friendly feelings & generous dispositions which attach individuals in private life will attach societies on the large scale, which are composed of individuals. I have for some time believed that Commodore Morris’s conduct would require investigation. his progress from Gibraltar has been astonishing. I know of but one supposition which can cover him; that is that he has so far mistaken the object of his mission as to spend his time in convoying. I do not know the fact. we gave great latitude to his discretion, believing he had an ambition to distinguish himself and unwilling to check it by positive instructions.—I have for some time been satisfied a schism was taking place in Pensylvania, between the moderates & high-flyers. the same will take place in Congress whenever a proper head for the latter shall start up. and we must expect division of the same kind in other states as soon as the republicans shall be so strong as to fear no other enemy. I hope those of Philadelphia will not address on the subject of removals. it would be a delicate operation indeed.—Briggs reserved till my return to decide. but he will accept. I had hoped to be with you by the lst. of April: but I now apprehend it will be that date before I can leave this place, without leaving the objects of my visit unaccomplished. the thermometer is at 29°. with us this morning. the peach trees in blossom for a week past. Accept affectionate salutations
          
            Th: Jefferson
          
         